Citation Nr: 0213849	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  00-24 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to the assignment of a higher initial disability 
rating for post-traumatic stress disorder (PTSD), rated as 30 
percent disabling since September 3, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision by the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
PTSD and assigned a 30 percent disability rating, effective 
from September 3, 1999.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has characterized the rating 
issue on appeal as set forth on the preceding page.


FINDING OF FACT

The veteran's PTSD symptoms are productive of occupational 
and social impairment resulting in reduced reliability and 
productivity.


CONCLUSION OF LAW

The schedular criteria for entitlement to a 50 percent 
disability rating for PTSD have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.14, 4.125, 4.130, Diagnostic 
Code 9411 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the severity of his service-
connected PTSD is greater than the assigned disability rating 
reflects.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
allows for ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In addition, the evaluation of the same disability 
under various diagnoses, and the evaluation of the same 
manifestations under different diagnoses, are to be avoided.  
38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Moreover, because 
the veteran's appeal is from an original award, consideration 
must now be given to whether a higher rating is warranted for 
any period of time from the effective date of the award.  See 
Fenderson, supra.

The relevant evidence includes an August 1999 VA clinical 
record, which notes that the veteran exhibited an anxious but 
appropriate affect.  The assessment included the following:  
Dysthymia with exacerbation versus anxiety disorder with 
depressed anxious mood; a global assessment of functioning 
(GAF) score of 51 was given.  A VA clinical record dated in 
January 2000 reports essentially the same findings.

A January 2000 VA psychological consultation report notes 
that psychological testing "suggests that the veteran is 
reporting moderate to high levels of PTSD" and that his 
"suspiciousness and proneness to blame others may hamper his 
effectiveness discerning reality." 

A February 2000 VA PTSD examination report notes that the 
veteran was interviewed and that his history, claims file, 
and medical records were reviewed.  The diagnosis included 
PTSD, major depressive disorder, and generalized anxiety 
disorder.  A GAF score of 50 was given.

An April 2000 clinical record recounts that the veteran was 
having sleep difficulty, anxiety, and depression.  The 
assessment included the following:  Dysthymia with 
exacerbation versus anxiety disorder with depressed anxious 
mood; a GAF score of 50 was given.

An August 2000 VA hospital discharge summary shows that at 
the time of admission the veteran was having thoughts of 
harming himself and others, and presented with symptoms of 
rapid speech, irritability, agitation, and an angry mood.  
The veteran improved during the hospitalization, although he 
did have problems with insomnia over the course of treatment.  
The diagnosis included the following:  adjustment disorder 
with mixed features, with a GAF score of 25 on admission and 
70 on discharge. 

A November 2000 VA clinical record recites that the 
medications appeared to be reducing his symptoms.  The 
assessment included the following:  PTSD by history; 
dysthymic disorder; adjustment disorder with 
depressed/anxious mood; and a GAF score of 50.

A December 2000 VA clinical record notes that the veteran was 
still demonstrating symptoms of depression.

A March 2001 VA clinical record reports the veteran's 
complaints and described his behavior.  The assessment was as 
follows:  PTSD with exacerbation; dysthymic disorder; 
adjustment disorder with depressed/anxious mood; and a GAF 
score of 41 was given.  A VA clinical record dated in July 
2001 reports essentially the same findings.  

The veteran's PTSD has been rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2001), which, in pertinent part, 
provides that a 30 percent disability rating is for 
assignment when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent disability rating is for assignment for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent rating is warranted when 
the disorder is characterized by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

After review of the evidence of record and the applicable 
laws and regulations, the Board concludes that the veteran's 
PTSD symptomatology has been consistent with the criteria for 
a 50 percent disability rating.  This conclusion is supported 
by the medical evidence of record, which shows that from 
August 1999 through March 2001 the veteran has suffered from 
symptoms characteristic of a 50 percent rating.  Of 
particular importance are the GAF scores, which range between 
25 to 70 at the extremes, but which predominantly hover 
between 41 and 51.  The GAF scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) [hereinafter DSM-IV].  According to DSM-IV, a GAF 
score of 41-50 score indicates "serious symptoms . . . OR 
any serious impairment in social, occupational, or school 
functioning . . . ," while a GAF score of 51-60 indicates 
"moderate symptoms . . . OR any moderate difficulty in 
social, occupational, or school functioning . . . ." The 
United States Court of Appeals for Veterans Claims (Court), 
in Carpenter v. Brown, 8 Vet. App. 240 (1995), recognized the 
importance of the GAF score and the interpretation of the 
score.  In the Board's judgment, the moderate to serious 
symptoms experienced by the veteran - as indicated by his GAF 
scores - are commensurate with the schedular criteria for a 
50 percent disability rating.  This is so throughout the 
entire time since the award of service connection.  
Fenderson, supra.  

However, the Board also finds that the preponderance of the 
evidence is against a finding that the criteria for the next 
higher rating of 70 percent have been met.  Although the 
veteran's GAF score was determined to be 25 in mid-August at 
the time he was admitted for hospitalization, by the time he 
was discharged near the end of August his GAF score was 
determined to be 70.  And although the veteran suffered from 
some symptoms contained in the criteria for a 70 percent 
rating at the time he was hospitalized, such as suicidal 
ideation, these symptoms have appeared only during isolated 
instances of exacerbation.  Overall, the medical evidence 
fails to show that he generally suffers from severe social or 
occupational impairment or deficiencies in most areas.  

In arriving at its decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  VA has 
since issued regulations consistent with this law.  See 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefit sought on appeal.  The Board concludes that the 
discussions in the rating decisions, statement of the case, 
and supplemental statements of the case, have informed the 
appellant of the information and evidence necessary to 
substantiate the claim, and have therefore satisfied the 
notification requirements.  These notifications have in 
essence informed the veteran of what was required of him and 
of what VA would undertake in the development of his claim.  
See Quartuccio v. Principi, 16 Vet. App.  183,187 (2002) 
(requiring VA to notify the veteran of what evidence he was 
required to provide and what evidence the VA would attempt to 
obtain).  The Board finds that the medical evidence of record 
contains the findings necessary to apply the pertinent law.  
The Board also finds that the record as it stands is adequate 
to allow for review of the claim herein addressed and that no 
further action is necessary to meet the requirements of the 
VCAA.  Consequently, further development to fulfill the duty 
to notify or duty to assist is not necessary.  It may 
therefore be said that, under the circumstances of this case, 
further action to address the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no additional benefit flowing 
to the veteran are to be avoided).


ORDER

Entitlement to a 50 percent disability rating for service-
connected PTSD is granted, subject to the laws and 
regulations governing the award of monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

